Title: Enclosure: Charles Storer to Timothy Pickering, 4 October 1793
From: Storer, Charles
To: Pickering, Timothy


            
              Sir,
              New-York 4th October 1793.
            
            Captain Ford & Lady arrived here yesterday: they
              left Niagara the 13th ulto & came by the way of Oswego. He gives me some
              information of things which took place after we left that country, and which, as they
              probably will be new to you, I herewith communicate them.
            He says that Talbot, Brant and Shehan had arrived at Niagara some days before he sailed: that they
              informed the Governor, that as soon as the last message was sent to the Council at the
              Rapids of the Miami, a party of Indians was
              dispatched to Detroit River: they crossed at Brown’s Town, and arrived at
                Caldwell’s the morning after we sailed; and their
              object was to take our party prisoners, to cut off our noses and ears, & to detain
              us as hostages, in hopes thereby to obtain their own terms. They further say that it
              was very fortunate we did not go to the Miami, as once intended; since the Western
              Indians went armed into Council, and assuredly would have done us mischief. However,
              that Captain Bunbury had been severely reprimanded by the Governor, for having
              misconstrued his orders, in the act of refusing to let the vessel sail when the
              Commissioners desired it. Captain Ford was also told it was his duty to have sailed
              had the Commissioners insisted upon it. He has promised me a copy of his orders.
            
            Mr Shehan, in the absence of Colo. Butler, took the direction of the Six Nations: He
              was therefore early called upon by Colo. McKee to know his mind upon the treaty. He
              said he went there to treat of peace; that he and the Six Nations were enclined to
              peace, and should therefore urge it all that lay in their power. In consequence of
              this he & McKee had a quarrel, and neither he nor Brant were admitted once into
              the Indian Councils; but were marked out as Yankies. They both
              have declared to the Governor that the Indians were controuled by advice, & urged
              on to war; and that McKee and sundry traders were at the bottom of it. The Governor
              had publicly reprobated the conduct of McKee, and the whole proceedings of the
              Indians, regretting very much that the mission was successless.
            Mr Givens also had been severely reprimanded by the
              Governor for his conduct while with us; & particularly for striking Paine with his
              drawn sword, on our return to Navy-Hall, for which he was in disgrace.
            Brant & Shehan say, before breaking up of the Council at Miami, the Six Nations
              were called upon to join in the war: that those present said they must first consult
              their nations: that they had returned, & that Shehan was gone to Buffaloe Creek to
              attend the Council. And Ford says that they and the Governor were decidedly for their
              neutrality. When the council broke up, 3000 Indians went off to
              strike Wayne. This account is delivered the Governor by Brant, Shehan & Talbot.
              Captain Ford further adds, that a large party of Western Indians were preparing to
              attack the Genesee Country: that as soon as the Governor was informed of it, he sent
              to them positively to forbid it, saying, that as that was the route thro’ which he had
              intercourse with the states, he would stop all presents, supplies &c. to that
              nation who should send their warriors into Genesee. This broke up the expedition. Ford
              says the Governor is extremely provoked at the issue of the treaty, and regrets very
              much he could not see the Commissioners on their return.
            I asked Capt. Ford if he had learned what Welbank’s business was with the Governor.
              He says that Shehan informs him, that when Welbank returned to Miami, he related to
              the Indians that he was sent by the Creeks and Cherokees to know if the Governor of
              Upper Canada would assist the Western Indians against the states; in which case they
              would continue their war with Governor Blount, & form an
              extensive league: that Colo. Simcoe had said he had nothing to do in their dispute
              with Govr Blount; that he would not countenance it; nor would he aid the Western
              Indians at all against the states. That, however, both had been exchanged between the
              Creeks, Cherokees & Western Indians; and that Welbank had gone southward.
            Should Captain Ford communicate any thing further, I shall duly forward it to
              you.
            Enclosed is a piece of Canada news, which I cut out of one of their papers on our
              route. Ford says it was written by some merchant, and not by an officer. Does it not
              sound something like Macomb?
            I wrote you yesterday, in reply to yours of the first, and am sir with due respect yr humble servt
            
              Chas Storer.
            
          